Cite as 2016 Ark. 172

                SUPREME COURT OF ARKANSAS
                                                  Opinion Delivered   April 14, 2016

IN RE ADMINISTRATIVE ORDER
NO. 2(b)(2)




                                        PER CURIAM


       It has come to the court’s attention that clerks in some counties have failed to comply

with the requirements of Administrative Order No. 2(b)(2), which states,

       (2) The clerk shall denote the date and time that a judgment, decree or order is filed
       by stamping or otherwise marking it with the date and time and the word “filed.” A
       judgment, decree or order is entered when so stamped or marked by the clerk, irrespective
       of when it is recorded in the judgment record book.

(Emphasis added.)

       For example, it appears that, despite this court’s clear directive in Administrative

Order No. 2(b)(2) to stamp or otherwise mark judgments, decrees, and orders (collectively

referred to as “orders”) with the word “filed,” the clerk in Baxter County adopted a

procedure in February 2015 in which the official county file mark is “presented” and

“recorded.” Similarly, it appears that, in May 2013, the clerk in Pike County adopted a

procedure in which the official county file mark is “recorded.” It appears that these marks

were the default marks generated by software programs that were sold to the counties and

that the clerks there failed to change the marks to “filed,” or to otherwise mark orders as

“filed.” In addition, it appears that clerks in other counties may have failed to comply with

Administrative Order No. 2(b)(2) by marking or stamping orders with words other than
                                    Cite as 2016 Ark. 172

“filed.” The clerks’ noncompliance with Administrative Order No. (2)(b)(2) calls into

question the effectiveness of thousands of orders in this state.

       Pursuant to this court’s authority to exercise superintending control over all courts,

see Ark. Const. amend. 80, § 4, we deem as “filed,” and, therefore, entered, all judgments,

decrees, and orders marked “recorded,” or “presented” and “recorded,” for the period

beginning May 1, 2013, and ending April 14, 2016. Clerks in all counties are directed to

comply with Administrative Order No. 2(b)(2) forthwith.

       It is so ordered.




                                               2